Name: Commission Regulation (EC) No 1547/94 of 29 June 1994 fixing for July 1994 the maximum levels of withdrawal prices for tomatoes grown under glass
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 166/39 COMMISSION REGULATION (EC) No 1547/94 of 29 June 1994 fixing for July 1994 the maximum levels of withdrawal prices for tomatoes grown under glass reduced by 0,26 % ; whereas this reduction is arising from the monetary realignemts of January and May 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For July# l994 producers' organizations or associations of such organizations may fix withdrawal prices, not excee ­ ding the following maxima, in ecus per 100 kilograms net, for tomatoes grown under glass : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (l), as last amended by Regulation (EC) No 3669/93 (2), and in particular the last subparagraph of Article 18 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignements (3), as last amended by Regu ­ lation (EEC) No 1663/93 (4), and in particular Article 2 thereof, Whereas the market in tomatoes grown under glass has different characteristics from those of the market in open-grown tomatoes ; whereas tomatoes grown under glass are mainly 'Extra' class and class I products, the prices for which are considerably higher than those for open-grown products ; Whereas, in order to provide more effective support for the market grown under glass, producers' organizations or associations of such organizations should be allowed to fix their withdrawal price ; whereas, in accordance with the last subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1035/72, it appears that the maximum level of the with ­ drawal prices for these products can justifiably be fixed by applying, to the prices fixed for July 1993, a variation of the same order as that applied by the Council when fixing the basic prices and buying-in prices for tomatoes for July 1994 ; Whereas the maximum levels of withdrawal prices for tomatoes grown under glass for July 1994 must be  (1 to 10) : 25,70,  (21 to 20) : 24,05,  (21 to 31 ) : 22,27. Article 2 The producers' organizations shall supply the following information to the national authorities, who shall commu ­ nicate to the Commission :  the period during which withdrawal prices are available,  the levels of withdrawal prices proposed and of those applied. Article 3 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 338, 31 . 12. 1993, p. 26. O OJ No L 387, 31 . 12. 1992, p. 29 . (4) OJ No L 158, 30. 6. 1993, p. 18 .